Citation Nr: 0828072	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbar spine disability for 
the period prior to September 26, 2003.   

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected lumbar spine disability for the period 
beginning September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.

Following the veteran's testimony before the undersigned 
Acting Veterans Law Judge (AVLJ) in a hearing at the RO in 
March 2005, the Board remanded the appeal back to the RO for 
further development of the record.


FINDING OF FACT

For the entire period of the appeal, the service-connected 
lumbar spine disability is shown to be manifested by a 
disability picture that more nearly approximates that of 
moderate limitation of motion of the lumbar spine (evidenced 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but less than 60 and/or the combined range of motion 
of the thoracolumbar spine less than or equal to 120 
degrees).


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 20 
percent, but not higher for the service-connected lumbar 
spine disability for the period prior to September 26, 2003 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. § 4.71a including Diagnostic Codes 5285-5295 
(2002).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected lumbar spine 
disability for the period beginning on September 26, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 
(2007); 38 C.F.R. § 4.71a including Diagnostic Codes 5285-
5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS
Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) defines VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a December2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letter was issued subsequent to the 
appealed April 2002 rating decision.  However, the RO 
readjudicated the appeal in a May 2007 Supplemental Statement 
of the Case (SSOC).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that she was awarded a disability evaluation and an effective 
date for that evaluation in the appealed April 2002 rating 
decision.  Id.

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

The RO initially denied the veteran's claim of entitlement to 
service connection for a lumbar spine disability in a 
November 1996 rating decision.  The veteran appealed this 
decision to the Board and in an April 2002 decision, the 
Board granted service connection for a lumbar spine 
disability.

Subsequently, in a corresponding April 2002 rating decision, 
the RO assigned a 10 percent evaluation for the service-
connected lumbar spine disability effective September 13, 
1996, the date of the veteran's claim for service connection.  
The veteran filed a timely Notice of Disagreement (NOD) in 
response to the assigned disability evaluation.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  The appeal 
was perfected in September 2002 and thus is before the Board 
for review.

In a March 2004 rating decision, the RO increased the 
evaluation for the veteran's service-connected lumbar spine 
disability to 20 percent, effective September 26, 2003.  
Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the veteran's claim for an 
increased evaluation for the service-connected lumbar spine 
disability remains on appeal.  See AB v. Brown, 6 Vet.App. 
35, 39 (1993).

During an October 1996 VA examination, the veteran recounted 
the history of her back injury.  She reported experiencing an 
episode of acute low back pain while lifting boxes in service 
in 1980.  She was treated with muscle relaxers.  Since that 
time, she had experienced back problems intermittently.  She 
reported that her back problems occurred mostly with lying 
down.  She could not lie on a soft mattress, but rather had 
to lie on the floor.  Additionally, her back problems were 
exacerbated by lifting heavy objects.  She did not have any 
radiation of pain into her legs, weakness, numbness or any 
bowel or bladder changes.

On examination she had no postural abnormalities or 
deformities.  She had no tenderness or muscle spasm.  She had 
90 degrees of forward flexion, 20 degrees of backward 
extension, 40 degrees of bilateral lateral flexion and 50 
degrees of bilateral rotation.  She had no pain on motion and 
her neurological examination was normal.  She was diagnosed 
with chronic muscular low back pain.

A December 1997 X-ray report showed minimal anterior wedging 
of T12.  There was minimal osteophyte formation at two levels 
which was unchanged.  Vertebral bodies and intervertebral 
disc spaces were otherwise of normal height.  The veteran was 
diagnosed with minimal degenerative change in the lumbar 
spine.

A March 2000 private treatment record reported the findings 
associated with the veteran's complaints of back pain.  The 
veteran had 30 degrees of bilateral lateral rotation, 30 
degrees of bilateral lateral flexion, 60 degrees of 
ventroflexion (forward flexion) and 30 degrees of 
dorsiflexion (backward extension).  A May 2000 private 
treatment record indicated the veteran had slight tenderness 
in the lumbar spine.  She had diminished range of motion of 
her back.

In January 2001, the veteran received an evaluation of her 
back in a private medical facility.  She reported the history 
of her back injury.  She complained of constant pain in her 
low back that extended from the base of her neck down into 
her low back.  She had occasional radiation of pain into her 
legs.

On examination she was able to perform heel and toe walks 
satisfactorily.  She had 50 degrees of flexion, 20 degrees of 
extension and 20 and 30 degrees of lateral flexion to the 
right and left respectively.  She had tenderness over the 
lower lumbar region in the midline areas of the back.  There 
was no muscle spasm and no abnormal findings in the lower 
extremities.  March 2001 MRI results showed mild degenerative 
spondylosis with disc bulge at L4-5 and facet disease at L5-
S1.

During a December 2001 VA examination, the veteran reported 
the history of her back injury during service.  Since that 
time, she complained of pain, mainly in the top of her back 
that extended down between her shoulders and into the lower 
part of her back.  Her back pain increased in intensity when 
the weather got cold outside.  She did not have radiation of 
the pain into her legs.  She used Motrin and other over-the-
counter medication to treat the pain but these medications 
offered little relief.  The examiner noted the veteran was 
pregnant which would affect the findings of the examination.

On examination, she had no noted deficit in her lower 
extremities.  The veteran was able to bend forward to the 
point where her fingers were level with her knees.  She had 
10 degrees of extension without any difficulty.  She was 
nontender to palpation along her thoracic and lumbar spine.  
The examiner concluded that it was difficult to quantify how 
much of a current back disability the veteran had due to her 
pregnancy; however, the examiner opined that any back problem 
was most likely aggravated or incurred during service.

In August 2002, the veteran received treatment in a private 
medical facility for various medical concerns, including 
complaints of back pain.  On examination, she had tenderness 
over the thoracic and sacral spine along the right sacral 
paraspinal muscles.  She was diagnosed with thoracic and 
lumbosacral strain.  

During a March 2004 VA examination, the veteran complained of 
low back pain without radiation.  Her back discomfort was 
increased by rainy weather.  She walked slowly due to her 
pain; however, she did not use a cane or other assistive 
device.  She denied having any incapacitating episodes.  She 
had some flare-ups during cold weather; however, rest and 
medication relieved these symptoms.  Repetitive activities 
did not aggravate her back pain.  She had not worked since 
2000 because she "cannot get up to go."

On examination, she had 60 degrees of flexion (encountering 
pain at 40 degrees), 10 degrees of extension (with end of 
range pain), 25 degrees of lateral flexion (with pain at 20 
degrees on the right and end range pain on the left) and 20 
degrees of rotation bilaterally without pain.  
Neurologically, she had no deep tendon reflexes, motor 
strength was normal and there were no evidence of radicular 
numbness.  X-ray results of the lumbosacral spine were 
normal.  The veteran was diagnosed with mechanical low back 
pain.

During a June 2006 VA examination, the veteran complained of 
back pain since suffering an injury in service.  She reported 
a periodic, nagging, sharp back pain that occurred daily.  
She did not experience a radiation of pain into the lower 
extremities; however, the pain did cause some instability 
with her walk.  Aggravating factors of the pain included 
lifting and weather changes.  She did not have any 
incapacitating episodes.  Pain medication and rest provided 
some relief for the pain.  She used a cane for stability in 
walking.

On examination, she had 70 degrees of flexion with end range 
pain, 0 degrees of extension with end range pain, 20 degrees 
of bilateral lateral flexion without pain and 10 degrees of 
bilateral rotation with end range pain.  Range of motion was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use.  There were no spasms 
present; however, there was tenderness along the entire 
lumbosacral region.  There were no noted abnormalities in the 
examination of the lower extremities.  She did walk with a 
slow gait aided by the use of a cane.  X-ray results were 
negative and the diagnosed lumbosacral strain was confirmed.

During a January 2007 VA examination, the veteran complained 
of consistent low back pain.  In terms of intensity, she 
rated the pain as a 9 out of 10 at all times.  She denied 
having radiation but did report that the pain was so severe 
it affected her ability to walk.  She denied any history of 
incapacitating episodes over the last year.  Aggravating 
factors of her back pain included weather changes and 
prolonged standing.  She took Baclofen and Motrin for the 
back pain and used a cane to ambulate due to her low back 
condition.  She was unemployed due to depression and her back 
pain.  The back pain did not affect her activities of daily 
living.

On examination, she had 50 degrees of flexion, 10 degrees of 
extension and 10 degrees of bilateral lateral flexion.  She 
refused to attempt both rotation and repetitive movements.  
The examiner commented that it appeared that the amount of 
pain the veteran experienced throughout the examination was 
disproportionate to the physical examination findings.  Thus, 
the examiner questioned whether the veteran was expending 
significant effort.

There was no spasm noted during the examination and the 
straight leg raise was negative bilaterally.  She had diffuse 
tenderness through out her lumbar spine with minimal 
palpation.  There were no noted abnormalities in the lower 
extremity.  The veteran had an antalgic gait.  There was no 
noted kyphosis, scoliosis, or lordosis on the examination.

X-rays of the lumbosacral spine were normal.  The veteran's 
diagnosed chronic lumbosacral strain was confirmed.  The 
examiner commented that there was no evidence to support a 
diagnosis of degenerative disc disease of the lumbosacral 
spine.

As noted, the RO granted service connection for the lumbar 
spine disability in April 2002 and analogously evaluated the 
disability under the former criteria contemplating 
lumbosacral strain.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the low 
back have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2002), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003), addressing lumbosacral stain, a 10 percent 
evaluation was assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
in order for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  

A 40 percent evaluation was warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  The section for intervertebral disc syndrome is 
now 5243.

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment. VAOPGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (West 
2002) (a liberalizing law shall not be earlier than the 
effective date thereof)). See also 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Board has applied all of the noted criteria to the case 
at hand for the period prior to September 26, 2003.  As the 
veteran's symptomatology does not include muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in standing position, an evaluation in excess of 
10 percent is not warranted under the former provisions for 
evaluating lumbosacral strain.  

However, the evidence does indicate that the veteran had 
moderate limitation of motion of the lumbar spine as would 
warrant a 20 percent evaluation under the old provisions of 
Diagnostic Code 5292.  As the veteran is not shown to have 
severe limitation of motion of the lumbar spine, severe 
intervertebral disc syndrome or ankylosis of the spine, an 
evaluation in excess of 20 percent is not warranted under any 
of the criteria.

For the period beginning September 26, 2003, the Board is 
unable to find evidence that she is suffering from a 
disability picture that would equate with forward flexion of 
the thoracolumbar spine 30 degrees or less, ankylosis or 
intervertebral disc syndrome manifested by periods of 
incapacitating episodes lasting between 4-6 weeks in the past 
year.  Thus an evaluation in excess of 20 percent is not 
warranted under these criteria.

Thus, the Board finds as to the entire period of this appeal, 
the service-connected lumbar spine disability is more 
appropriately assigned a 20 percent disability rating for 
moderate limitation of motion of the lumbar spine (period 
prior to September 26, 2003) and forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees (period 
beginning September 26, 2003).
 



	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation of 20 percent, but not higher, for 
the service-connected low back disability manifested by 
muscular pain for the period prior to September 26, 2003 is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

An increased evaluation in excess of 20 percent for the 
service-connected lumbosacral strain for the period beginning 
September 26, 2003 is denied.



____________________________________________
ALEXANDRA P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


